Citation Nr: 1404393	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-04 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to March 2006.  He is in receipt of the Combat Action Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which reopened the Veteran's claim for service connection for a low back disability, but then denied the claim on the merits.  

In March 2011, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  The Veteran submitted additional evidence in the form of VA medical records at his hearing.  However, in a March 2011 statement, he waived initial RO consideration of the newly submitted evidence, as well as any additional evidence he would submit at a later date, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  





FINDINGS OF FACT

1.  The November 2006 rating decision that denied service connection for a low back disability was not appealed and is final.  

2.  Some of the evidence received since the November 2006 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a low back disability.  

3.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has a low back disability that was incurred in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(b) (2013).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen and grant service connection for a low back disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

Service connection for a low back disability was originally denied by a rating decision in November 2006.  The RO denied the claim for a low back disability because although there was record of treatment in service for back strain, there was no permanent residual or chronic back disability shown by the service treatment records.  The RO also denied the claim for a low back disability because there was no permanent residual or chronic back disability shown by the post-service evidence.  The RO concluded that there was no current medical evidence to show that a chronic back condition existed due to military service.  The only relevant post-service medical evidence was a July 2006 VA medical report which indicated that the Veteran had chronic back pain.     

In August 2008, the Veteran filed his request to reopen the claim for service connection for a low back disability.  In the February 2009 rating decision on appeal, the RO reopened the Veteran's claim for service connection for a low back disability but denied the claim on the merits.    

The evidence received subsequent to the November 2006 rating decision includes, in relevant part, VA medical records dated from June 2008 to September 2012, a December 2008 VA examination report, a March 2011 travel board hearing transcript, and the Veteran's statements.  

As pertinent here, VA medical records dated from June 2008 to September 2012 reveal that the Veteran received intermittent, but continuous, physical therapy treatment for his low back disability.  Additionally, he was diagnosed with lumbar strain at his December 2008 VA examination, and a September 2012 VA medical report indicated that the Veteran's x-ray of his lumbar spine showed mild narrowing of the vertebral disc space of L5-S1.  The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim.  In this regard, the Veteran's claim was previously denied, in part, because there was no evidence of a chronic back disability shown by the post-service evidence, as the post-service evidence merely showed that the Veteran had chronic back pain.  The Board notes that the Veteran's claim had also been previously denied because there was no permanent residual or chronic back disability shown by the service treatment records.  The newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claim.  Here, the new evidence shows that the Veteran has a current diagnosis of a chronic low back disability.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for a low back disability.  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the Board finds that the Veteran has a current low back disability.  Indeed, as mentioned above, the December 2008 VA examiner diagnosed the Veteran with lumbar strain, and a September 2012 VA medical report also indicated that the Veteran's x-ray of his lumbar spine showed mild narrowing of the vertebral disc space of L5-S1  

The Board also finds that the evidence shows that the Veteran had in-service evidence of a low back injury and received treatment for his low back.  The Veteran testified at his March 2011 travel board hearing that a bundle of Constantine wire had fallen on him in February 2003 and that it had hurt his back because his back had become twisted.  His arms and legs had been caught in the wire as well.  He indicated that although he had complained about his back when he went to receive treatment, he had been primarily concerned with getting the cuts and scratches taken care of, and so, the medic had not examined the Veteran's back at the time.  Service treatment records confirm that the Veteran received treatment in February 2003 for right side injuries and abrasions after a bundle of Constantine wire fell on him.  He was noted to have pain in the right hand, right knee, and chin.  His right leg was numb, and he had small abrasions and lacerations to the chin, neck, and shoulder.  Further, in his September 2003 post-deployment health assessment, the Veteran reported having back pain.  Finally, a treatment record dated in January 2006, just 2 months prior to separation from service, indicates that the Veteran had experienced immediate pain in the middle of his back while lifting up a trailer.  The Veteran was also noted to have had back pain in the lumbar region in January 2005.  He was diagnosed with back strain.  
    
Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the evidence indicates that the Veteran's lumbar strain is attributable to his in-service back injuries.  On VA examination in December 2008, the Veteran reported that his lumbar spine condition had existed for 4 years.  He indicated that he had injured his lumbar spine in service when he had hit bumps in the road while wearing a full vest.  After examining the Veteran, the December 2008 VA examiner opined that the Veteran's lumbar strain was less than likely due to the Veteran's service-connected traumatic brain injury (TBI) because the Veteran had said it was "from hitting bumps on the road with wearing a full vest."  Although the examiner had found that the Veteran's lumbar strain was not secondary to his service-connected TBI, he had considered the Veteran's lay statements regarding the onset of his low back disability and concluded that the low back disability had instead been due to the Veteran's in-service back injuries.  Thus, the December 2008 VA examiner had essentially found that the Veteran's low back disability was directly related to service.  

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a low back disability have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.

Service connection for a low back disability is granted.  




____________________________________________
T. MAINELLLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


